 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made as of February 24,
2016 by and among BONE BIOLOGICS CORPORATION, a Delaware corporation (the
“Company”) and HANKEY CAPITAL, LLC, a California limited liability company (the
“Stockholder”).

 

RECITALS

 

A. The Company and Stockholder has entered into that certain Convertible Secured
Term Note, dated February 24, 2016 (the “Note”) and that certain Common Stock
Purchase Warrant, dated February 24, 2016 (the “Warrant”).

 

B. Under the terms of the Note, the Stockholder has the option to convert all or
a portion of the outstanding principal under the Note into shares of $0.001 par
value common stock of the Company (the “Common Stock”) (each such share of
Common Stock, a “Conversion Share”). Additionally, the Company is required to
issue certain Securities Collateral as defined in the Note.

 

C. Under the terms of the Warrant, the Stockholder has the option at any time on
or before the expiration date of the Warrant, exercise the Warrant and purchase
Common Stock of Company (each a “Warrant Share” and together with the Conversion
Shares and the Securities Collateral, the “Shares”).

 

D. In order to induce the Stockholder to enter into the Note and Warrant, the
Company has agreed to provide the registration rights for the Shares as set
forth in this Agreement.

 

AGREEMENTS

 

In consideration of the premises and the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

1. Definitions. In addition to terms defined elsewhere herein, as used in this
Agreement, the terms:

 

“Affiliate” of any particular person or entity means any other person or entity
controlling, controlled by or under common control with such particular person
or entity and, for any person that is a partnership, will also include any
general or limited partner of such partnership.

 

“Business Day” means any day other than Saturday, Sunday, or a day on which
commercial banks in California or New York are obligated by any legal
requirement to close.

 

“Commission” means the Securities and Exchange Commission.

 



  

  

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Initial Public Offering” means the Company’s first underwritten Public
Offering.

 

“Public Offering” means any offering by the Company of its equity securities to
the public pursuant to an effective registration statement under the Securities
Act or any comparable statement under any comparable federal statute then in
effect.

 

“Registrable Shares” means at any time (i) any Shares beneficially held,
directly or indirectly, by Stockholder; and (ii) any shares of Common Stock then
issuable directly or indirectly upon the conversion or exercise of other
securities or which were issued as a dividend or other distribution with respect
to or in replacement of such Shares referred to in (i); provided, however, that
Registrable Shares shall not include any shares which have been sold pursuant to
an effective registration statement under the Securities Act or which have been
sold to the public or maybe sold pursuant to Rule 144 under the Securities Act
or any other available exemption to the Securities Act. For purposes of this
Agreement, a person will be deemed to be a holder of Registrable Shares whenever
such person has the then existing right to acquire such Registrable Shares (by
conversion or otherwise), whether or not such acquisition actually has been
effected (it being understood, however, that any Registrable Shares which are
not shares of Common Stock shall be converted into or exercised for shares of
Common Stock immediately prior to the filing of any registration pursuant to
which such Common Stock is to be registered).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

2. Demand Registration.

 

2.1 Requests for Registration. Subject to the terms of this Agreement,
Stockholder may, at any time, request registration under the Securities Act of
all or part of their Registrable Shares on Form S-1 or any similar long-form
registration (“Long-Form Registration”) or, if available, on Form S-2 or S-3 or
any similar short-form registration (“Short-Form Registration”) (either of such
registrations, a “Demand Registration”). Within thirty (30) days after receipt
of any request pursuant to this Section 2.1, subject to Section 2.2 below, the
Company shall give written notice of the Demand Registration to all other
holders of Registrable Shares and will include in such registration all
Registrable Shares with respect to which the Company has received written
requests for inclusion within twenty-five (25) days after delivery of the
Company’s notice. Stockholder will be entitled to request three (3) Long-Form
Registrations or Short-Form Registrations, in which the Company will pay, in
each case, all Registration Expenses (as defined in Section 6 below). A
registration will not constitute one of the permitted Demand Registrations until
it has become effective and the holders of the Registrable Shares, as
applicable, have been able to register and sell at least fifty percent (50%) of
its Registrable Shares, respectively, requested to be included in such
registration. The Company shall be entitled to include in any Demand
Registration shares to be sold by the Company for its own account, provided that
in the event that the number of shares included by the Company exceeds fifty
percent (50%) of the shares registered in such registration, such registration
will not count as a Demand Registration hereunder.

 



 2 

  

 

2.2 Priority. The Company will include in any Demand Registration any
Registrable Shares, or any other securities; provided, however, if the Demand
Registration is an underwritten offering and the managing underwriter(s) advise
the Company in writing that in their opinion the number of securities requested
to be included exceeds the number of securities which can reasonably be sold in
such offering, the Company will include in such registration, first, the
Registrable Shares requested to be included in such Demand Registration pro rata
among the holders of such Registrable Shares on the basis of the number of
shares which such holders requested to be included in such registration, and
second, the other securities to be included in such Demand Registration pro rata
among the holders of such shares on the basis of the number of shares which such
holders requested to be included in such registration.

 

2.3 Selection of Underwriters. In connection with any Demand Registration in
which Stockholder elected to include Registrable Shares, the Company shall have
the right to select the managing underwriters.

 

3.1 Right to Piggyback. Whenever the Company proposes to register any of its
securities under the Securities Act (other than pursuant to a Demand
Registration hereunder) and the registration form to be used may be used for the
registration of any Registrable Shares (a “Piggyback Registration”), the Company
will give prompt written notice to all holders of the Registrable Shares of its
intention to effect such a registration and will include in such registration
all Registrable Shares (in accordance with the priorities set forth in Sections
3.2 and 3.3 below) with respect to which the Company has received written
requests for inclusion within fifteen (15) days after the delivery of the
Company’s notice.

 

3.2 Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can reasonably be sold in such offering, the Company will include in such
registration first, the securities that the Company proposes to sell, second,
the Registrable Shares requested to be included in such registration, pro rata
among the holders of such Registrable Shares on the basis of the number of
shares which such holders requested to be included in such registration, and
third, other securities requested to be included in such registration.

 

3.3 Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Company’s
securities other than a Demand Registration and the managing underwriters advise
the Company in writing that in their opinion the number of securities requested
to be included in such registration exceeds the number which can reasonably be
sold in such offering, the Company will include in such registration first, the
securities requested to be included therein by the holders requesting such
registration, second, the Registrable Shares requested to be included in such
registration, pro rata among the holders of such securities on the basis of the
number of shares which by such holders requested to be included in such
registration, and, third, other securities requested to be included in such
registration.

 



 3 

  

 

3.4 Selection of Underwriters. In connection with any Piggyback Registration in
which Stockholder elected to include Registrable Shares, the Company shall have
the right to select the managing underwriters.

 

4. Holdback Agreements.

 

4.1 Holders’ Agreements. Each holder of Registrable Shares agrees not to effect
any public sale or distribution of equity securities of the Company, or any
securities convertible into or exchangeable or exercisable for such securities,
during the six (6) months following, the effective date of this Agreement.

 

5. Registration Procedures. Whenever the holders of Registrable Shares have
requested that any Registrable Shares be registered pursuant to this Agreement,
the Company will use its commercially reasonable best efforts to effect the
registration of such Registrable Shares in accordance with the terms of this
Agreement.

 

(a) prepare and file with the Commission a registration statement with respect
to such Registrable Shares and use its best efforts to cause such registration
statement to become effective (provided that before filing a registration
statement or prospectus, or any amendments or supplements thereto, the Company
will furnish copies of all such documents proposed to be filed to the counsel or
counsels for the sellers of the Registrable Shares covered by such registration
statement);

 

(b) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus(es) used in connection therewith as
may be necessary to keep such registration statement effective for a period of
not less than twelve months or until all Registrable Securities registered
pursuant to such registration statement have been sold.

 

(c) notify each seller of such Registrable Shares, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of the
happening of any event as a result of which the prospectus included in such
registration statement contains an untrue statement of a material fact or omits
any fact necessary to make the statements therein not misleading and, at the
request of any such seller, the Company will use commercially reasonable efforts
to prepare a supplement or amendment to such prospectus so that, as thereafter
delivered to the sellers of such Registrable Shares, such prospectus will not
contain any untrue statement of a material fact or omit to state any fact
necessary to make the statements therein not misleading.

 

(d) use commercially reasonable efforts to cause all such Registrable Shares to
be listed on each securities exchange or national quotation system on which
similar securities issued by the Company are then listed or quoted;

 

(e) enter into an underwriting agreement in customary form if requested by the
holders of a majority of the Registrable Shares being sold or the underwriters,
if any, reasonably request in order to facilitate the disposition of such
Registrable Shares;

 



 4 

  

 

(f) advise each stockholder of such Registrable Shares, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the Commission suspending the effectiveness of such registration statement or
preventing the use of any related prospectus or suspending the qualification of
any Common Stock included in such registration statement for sale in any
jurisdiction or the initiation or threatening of any proceeding for such purpose
and promptly use all reasonable efforts to prevent the issuance of any stop
order or to obtain its withdrawal if such stop order should be issued;

 

(g) at least forty eight (48) hours prior to the filing of any registration
statement or prospectus, or any amendment or supplement to such registration
statement or prospectus, furnish a copy thereof to each seller of such
Registrable Shares; and

 

(h) at the request of any seller of such Registrable Shares in connection with
an underwritten offering, furnish on the date or dates provided for in the
underwriting agreement: (i) an opinion of counsel, addressed to the underwriters
and the sellers of Registrable Shares, covering such matters as such
underwriters and sellers may reasonably request, including such matters as are
customarily furnished in connection with an underwritten offering; (ii) a letter
or letters from the independent certified public accountants of the Company
addressed to the underwriters and the sellers of Registrable Shares, covering
such matters as such underwriters and sellers may reasonably request, in which
letter(s) such accountants shall state, without limiting the generality of the
foregoing, that they are independent certified public accountants within the
meaning of the Securities Act and that in their opinion the financial statements
and other financial data of the Company included in the registration statement,
the prospectus(es), or any amendment or supplement thereto, comply in all
material respects with the applicable accounting requirements of the Securities
Act; and (iii) officers or employees for participation in the “road shows” for
such underwritten offering provided that the Stockholder shall be required to
pay the costs of such items.

 

6. Registration Expenses.

 

6.1 Company’s Expenses. All expenses incident to the Company’s performance of or
compliance with this Agreement, including without limitation all registration
and filing fees, fees and expenses of compliance with securities laws, printing
expenses, messenger and delivery expenses, and fees and disbursements of counsel
for the Company and all independent certified public accountants (including all
special audit and financial statement costs), and other persons retained by the
Company (all such expenses being herein called “Registration Expenses”), will be
borne by the Company.

 

6.2 Holder’s Expenses. Notwithstanding anything to the contrary contained
herein, each holder of Registrable Shares will pay all discounts and commissions
attributable to their respective shares and all attorney fees and disbursements
for counsel they retain in connection with the registration of Registrable
Shares, as the case may be.

 



 5 

  

 

7. Indemnification.

 

7.1 By the Company. The Company agrees to indemnify, to the extent permitted by
law, each holder of Registrable Shares, its officers, directors and trustees and
each person who controls such holder (within the meaning of the Securities Act)
against all losses, claims, damages, liabilities and expenses (including without
limitation, attorney’s fees) caused by or relating to any action or proceeding
arising out of or based upon any untrue or alleged untrue statement of material
fact contained in any registration statement, prospectus or preliminary
prospectus, or any amendment thereof or supplement thereto, or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, except such indemnification shall
not be available to a holder, its officers and directors or controlling person
insofar as the same are caused by or contained in any information furnished in
writing to the Company by such holder expressly for use therein or by such
holder’s failure to deliver a copy of the registration statement or prospectus
or any amendments or supplements thereto. In connection with an underwritten
offering, the Company will indemnify such underwriters, their officers and
directors and each person who controls such underwriters (within the meaning of
the Securities Act) to the same extent as provided above with respect to the
indemnification of the holders of Registrable Shares. The payments required by
this Section 7.1 will be made periodically during the course of the
investigation or defense, as and when bills are received or expenses incurred.

 

7.2 By Each Holder. In connection with any registration statement in which a
holder of Registrable Shares is participating, each such holder will furnish to
the Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such registration statement or
prospectus and, to the extent permitted by law, will indemnify the Company, its
directors and officers and each person who controls the Company (within the
meaning of the Securities Act) against any losses, claims, damages, liabilities
and expenses resulting from any untrue or alleged untrue statement of material
fact contained in the registration statement, prospectus or preliminary
prospectus, or any amendment thereof or supplement thereto, or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, but only to the extent that such
untrue statement or omission is contained in any information or affidavit so
furnished in writing by such holder; provided that the obligation to indemnify
will be several, not joint and several, among such holders of Registrable Shares
and the liability of each such holder of Registrable Shares will be limited to
and in proportion to the net amount received by such holder from the sale of
Registrable Shares, as the case may be, pursuant to such registration statement.

 

7.3 Procedure. Any person entitled to indemnification hereunder will (a) give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification (failure of any indemnified party to give notice
as provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that the indemnifying party is prejudiced by the
failure to give such notice), and (b) unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party. After notice from the indemnifying party
to such indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be subject to any liability for any settlement made
by the indemnified party without its consent (but such consent will not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim will not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim. No indemnifying party shall, without the consent of the indemnified
party, consent to the entry of any judgment or enter into any settlement which
cannot be settled in all respects by the payment of money (and such money is so
paid by the indemnifying party pursuant to the terms of such settlement) and
which settlement does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.

 



 6 

  

 

7.4 Contribution. If the indemnification provided for in this Section 7 from the
indemnifying party is unavailable to an indemnified party hereunder in respect
of any losses, claims, damages, liabilities or expenses to which such
indemnified party would be otherwise entitled under Section 7, then the
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities or expenses in such proportion as
is appropriate to reflect the relative fault of the indemnifying party and
indemnified parties in connection with the actions which resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
indemnified parties, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party as a result of the losses, claims, damages, liabilities
and expenses referred to above shall be deemed to include any legal or other
fees or expenses reasonably incurred by such party in connection with any
investigation or proceeding. In no event shall any person be required to
contribute an amount greater than the dollar amount of the proceeds received by
such person with respect to the sale of any Registrable Shares.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 7.4 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The contribution provided for
in this Section 7.4 shall remain in full force and effect regardless of any
investigation made by or on behalf of any indemnified party.

 

7.5 Survival. The indemnification provided for under this Agreement will remain
in full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director, trustee or controlling person of
such indemnified party and will survive the transfer of securities. The Company
also agrees to make such provisions as are reasonably requested by any
indemnified party for contribution to such party in the event the Company’s
indemnification is unavailable for any reason.

 



 7 

  

 

8. Compliance with Rule 144. The Company shall make available to the public and
such holders and file with the Commission such information and reports as will
enable the holders to make sales pursuant to Rule 144.

 

9. Participation in Underwritten Registrations. No person may participate in any
registration hereunder which is underwritten unless such person (a) agrees to
sell its securities on the basis provided in any underwriting arrangements
approved by such person or persons entitled hereunder to approve such
arrangements, (b) completes and executes all customary questionnaires, powers of
attorney, custody agreements, indemnities, underwriting agreements and other
documents reasonably required under the terms of such underwriting arrangements,
(c) provides all customary information reasonably requested by the Company or
underwriter in connection with such registration, including copies of customary
documents, instruments and agreements and (d) complies with all applicable
federal and state securities laws in connection with such registration.

 

10. Miscellaneous.

 

10.1 Successors and Assigns. This Agreement is not assignable by any Stockholder
without the express written consent of the Company. Except as otherwise
expressly provided herein, all covenants and agreements contained in this
Agreement by or on behalf of any of the parties hereto will bind and inure to
the benefit of the respective successors and assigns of the parties hereto,
whether so expressed or not. In addition, and whether or not any express
assignment has been made, the provisions of this Agreement which are for the
benefit of holders of Registrable Shares are also for the benefit of, and
enforceable by, any subsequent holders of such Shares.

 

10.2 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

10.3 Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience of reference only and do not constitute a part of and
shall not be utilized in interpreting this Agreement.

 



 8 

  

 

10.4 Notices. Any notices and other communications hereunder shall be in writing
and shall be deemed given and received (i) on the date of delivery if delivered
personally, (ii) on the date of confirmation of receipt (or, the first Business
Day following such receipt if the date is not a Business Day) if delivered by a
nationally recognized overnight courier service (providing written proof of
delivery), such as Federal Express, (iii) on the date of confirmation of receipt
(or, the first Business Day following receipt if the date is not a Business Day)
if sent via facsimile to the parties hereto at the following address, or at such
other address for a party as shall be specified by like notice, provided that a
notice of change in address shall not be deemed to have been given until
received by the addressee:

 

If to the Company, to:

 

Bone Biologics Corporation

321 Columbus Ave

Boston, MA 02116

Attention: Stephen R. LaNeve

Telephone No.: (732) 661-2224

 

with a copy (which shall not constitute notice) to:

 

TroyGould PC

1801 Century Park East, Suite 1600

Los Angeles, CA 90067-23672

Attention: David L. Ficksman

Facsimile No.: (310) 789-1490

Telephone No.: (310) 789-1290

 

If to the Hankey Capital, to:

 

Hankey Capital, LLC

4751 Wilshire Blvd., Suite 110

Los Angeles, CA 90010

Attention: Eugene M. Leydiker

Facsimile No.: (323) 692-4126

Telephone No.: (323) 692-4026

 

10.5 Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement, and the performance of the obligations imposed
by this Agreement, shall be governed by the laws of the State of Delaware
applicable to contracts made and wholly to be performed in that state.

 

10.6 Final Agreement. This Agreement, together with the Merger and all other
agreements entered into by the parties hereto, constitutes the complete and
final agreement of the parties concerning the matters referred to herein, and
supersedes all prior agreements and understandings.

 

10.7 Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and such counterparts together shall constitute one instrument.

 



 9 

  

 

10.8 No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties hereto to express their mutual intent,
regardless of which party drafted this Agreement.

 

10.9 Amendment. Except as otherwise expressly provided herein, the provisions of
this Agreement may be amended or waived at any time only by the written
agreement of the Company and Stockholder. Any waiver, permit, consent or
approval of any kind or character on the part of any such holder of any
provisions or conditions of this Agreement must be made in writing and shall be
effective only to the extent specifically set forth in such writing.

 

10.10 Waiver of Jury Trial. Each of the parties hereto hereby irrevocably waives
any and all right to trial by jury of any claim or cause of action in any legal
proceeding arising out of or related to this Agreement or the transactions or
events contemplated hereby or any course of conduct, course of dealing,
statements (whether verbal or written) or actions of any party hereto. The
parties hereto each agree that any and all such claims and causes of action
shall be tried by a court trial without a jury. Each of the parties hereto
further waives any right to seek to consolidate any such legal proceeding in
which a jury trial has been waived with any other legal proceeding in which a
jury trial cannot or has not been waived.

 

[The Rest of this Page Intentionally Left Blank]

 

 10 

  

 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement on the date first set forth above.

 

  BONE BIOLOGICS CORPORATION         By: /s/ Stephen R. LaNeve   Name: Stephen
R. LaNeve   Title: Chief Executive Officer         HANKEY CAPITAL, LLC        
By: /s/ Don R. Hankey   Name: Don R. Hankey   Its: Manager

 



 11 

  

